Citation Nr: 1113017	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-21 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1975, followed by a period of service in the National Guard from 1975 to 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2008 videoconference hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.

In a May 2008 decision, the Board denied the appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2010, the CAVC issued a Memorandum Decision in which it vacated the Board's May 2008 decision and remanded the appeal to the Board for compliance with instructions provided therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veterans Court's October 2010 Order, examinations are needed to obtain an opinion regarding whether there is a medical nexus between the current back and knee disorders and service.  Moreover, in a March 2005 letter, he indicated that he served in the National Guard from 1975 to 1983; however, it does not appear that any medical records from the National Guard have been requested or associated with the claims file.  

Additionally,  the Veteran has submitted records from the Social Security Administration (SSA) that indicate he has been awarded Social Security Disability (SSD) benefits in part for degenerative changes of the lumbar spine and right knee.  The SSA records associated with the file include only the Notice of Decision and the Decision itself.  Since the supporting SSA records may be relevant to these claims, those records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Center in Montgomery and the Dothan Clinic for the period from January 2006 to the present.

2.  Contact the appropriate organization, to include the National Personnel Records Center (NPRC), the Veteran's National Guard unit, the Office of the Adjutant General, and any other organizations deemed necessary, and request any and all medical records (to include any reports of medical history and/or examinations) and service personnel records relating to the Veteran's service in the National Guard from 1975 to 1983.  

A response, negative or positive, should be documented and associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  All attempts to obtain the Veteran's National Guard records should be documented. 

3.  Request and obtain any and all records from SSA relating to the award of disability benefits in 2004, particularly those records identifying the disabilities upon which the award was based.  If no records are available, a written statement should be obtained from SSA to that effect.  The Veteran should be informed of any negative search results, and advised that he can submit copies of any records he has in his possession.

4.  Schedule the Veteran for an examination(s) to determine the etiology of his current back and right knee disorders.  Any and all studies deemed necessary, including X-rays, should be completed.  

The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination(s), and the examination report(s) should reflect that such review was accomplished.

The examiner(s) should be asked to provide an opinion with regard to the following questions:

a.  Is back and right knee pathology shown.  If so, what are the appropriate diagnoses.

b.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current back and/or right knee disorders were incurred in or are causally related to active service.

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the report, and explain why this is so.

5.  Thereafter, the case should be again reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

